Title: To George Washington from Colonel Theodorick Bland, 24 November 1778
From: Bland, Theodorick
To: Washington, George


  
    Sr
    Sharon [Conn.] Novr 24th 1778
  
I am happy to Inform your Excy that the Continental Escort Arrived and proceeded on yesterday with the 1st division to Sways, the second, arrived at this Place, but too late, to preceed the others yesterday at Mabbets; Some Hints that have been drop’d, and some open declarations of the Soldiers of the Conventn troops that they expected to be rescued, & intended to make some effort themselves; has occasion’d me through a precaution which prudence naturally dictates, to strengthen the Guard of the British; altho I by that means weaken that of the Germans, whose peaceable demeanor hitherto and whose open Sentiments in our favor, renders it hardly necessary, to have any considerable guard for them. the 1st Division is gone on under the commd of Col. Hay, Majr Moore will be sent to the rear of the Germans the 2d Division Brit[is]h is now on its march to Mabbets where it will arrive this Eveng, and to day the whole line of March will be once more regularly in Motion.
I dispatch the present Messenger, cheifly with a View to obtain a new route from Fishkills, not having yet receivd it. and also to request that Yr Excy will be pleased to send me some money to bear my Expences and that of my Party & Baggage through the March having nearly expended all my own money. I am with the greatest Respect Yr Excys Most obedt & very Humb. Sert

  Theok Bland

